UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended February 28, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-146404 MICROCHANNEL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0539775 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3905 National Drive, Suite 110 Burtonsville, Maryland (Address of principal executive offices) (Zip Code) (888) 522-6422 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) , and (2) has been subject to such filing requirements for the past 90 days. Yes T No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Not Applicable T . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company)  Smaller reporting company  x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.) Yes T No o . Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 53,864,600 shares of common stock, par value $0.0001, were outstanding on April 2, 2010. MICROCHANNEL TECHNOLOGIES CORPORATION FORM 10-Q For the Quarterly Period Ended February 28, 2010 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Stockholders Equity (Deficit) (Unaudited) 5 Statements of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4T. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures Certifications PART I  FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) MICROCHANNEL TECHNOLOGIES CORPORATION (A Development Stage Company) BALANCE SHEETS FEBRUARY 28, 2, 2009 (Expressed in U.S. Dollars) (Unaudited) February 28, August 31, ASSETS Current assets Cash and cash equivalents $ 204,257 $ 241,845 Total current assets 204,257 241,845 Total assets $ 204,257 $ 241,845 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 9,105 $ 5,018 Total current liabilities 9,105 5,018 Stockholders' equity Common stock: $0.0001 par value; 300,000,000 shares authorized, 53,864,600 issued and outstanding at February 28, 2010 and August 31, 2009 5,386 5,386 Additional paid-in capital 556,711 556,711 Deficit accumulated during the development stage Total stockholders' equity 195,152 236,827 Total liabilities and stockholders' equity $ 204,257 $ 241,845 (The accompanying notes are an integral part of these financial statements) 3 MICROCHANNEL TECHNOLOGIES CORPORATION (A Development Stage Company) STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2 AND FOR THE PERIOD FROM INCEPTION (FEBRUARY 28, 2005) TO FEBRUARY 28, 2010 (Expressed in U.S. Dollars) (Unaudited) Cumulative Three Months Ended Six Months Ended February 28, 2005 February 28, February 28, (inception) to February 28, 2010 Revenue $ - $ - $ - $ - $ - Operating expenses (income) Option fee - 2,000 Research and development - - - 175,839 Director and officer fees 6,750 6,750 13,500 13,500 57,700 Professional fees 11,179 21,596 27,675 33,742 115,985 Other operating expenses - 3,104 500 5,527 24,361 Total operating expenses 17,929 31,450 41,675 42,769 375,885 Loss from operations Other income Interest income - - - 418 8,940 Total other income - - - 418 8,940 Net loss $ (17,929) $ (31,450) $ (41,675) $ (42,351) $ (366,945) Net loss per common share: basic $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted average number of common shares outstanding: basic 53,864,600 53,864,600 53,864,600 53,864,600 (The accompanying notes are an integral part of these financial statements) 4 MICROCHANNEL TECHNOLOGIES CORPORATION (A Development Stage Company) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FROM INCEPTION (FEBRUARY 28, 2005) TO FEBRUARY 28, 2010 (Expressed in U.S. Dollars) (Unaudited) Deficit accumulated Common Stock Additional during the Total stockholders' Shares Amount paid-in capital development stage equity (deficit) Common stock issued at $0.0001 per share 53,864,600 $ 5,386 $ (5,286) $ - $ 100 Net loss for the period ended August 31, 2005 - - - Balance, August 31, 2005 53,864,600 5,386 Net loss for the year ended August 31, 2006 - - - Balance, August 31, 2006 53,864,600 5,386 Conversion of debt to equity on August 31, 2007 - - 561,997 - 561,997 Net loss for the year ended August 31, 2007 - - - Balance, August 31, 2007 53,864,600 5,386 556,711 399,055 Net loss for the year ended August 31, 2008 - - - Balance, August 31, 2008 53,864,600 5,386 556,711 314,420 Net loss for the year ended August 31, 2009 - - - Balance, August 31, 2009 53,864,600 5,386 556,711 236,827 Net loss for the six months ended February 28, 2010 - - - Balance, February 28, 2010 53,864,600 $ 5,386 $ 556,711 $ (366,945) $ 195,152 (The accompanying notes are an integral part of these financial statements) 5 MICROCHANNEL TECHNOLOGIES CORPORATION (A Development Stage Company) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2 AND FOR THE PERIOD FROM INCEPTION (FEBRUARY 28, 2005) TO FEBRUARY 28, 2010 (Expressed in U.S. Dollars) (Unaudited) Cumulative Six Months Ended February 28, 2005 February 28, (inception) to February 28, 2010 Cash flows from operating activities Net loss $ (41,675) $ (42,351) $ (366,945) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Increase in accounts payable 4,087 5,009 9,105 Decrease in accrued payable - - Net cash used in operating activities Cash flows from financing activities Increase in payable - related party - - 561,997 Proceeds from the issuance of common stock - - 100 Net cash provided by financing activities - - 562,097 Increase (decrease) in cash and cash equivalents 204,257 Cash and cash equivalents at beginning of period 241,845 328,260 - Cash and cash equivalents at end of period $ 204,257 $ 280,918 $ 204,257 Supplemental disclosure of cash flow information: Interest paid in cash $ - $ - $ - Income taxes paid in cash - - - Supplemental disclosure of non-cash transaction: Conversion of debt to equity $ - $ - $ 561,997 (The accompanying notes are an integral part of these financial statements) 6 MICROCHANNEL TECHNOLOGIES CORPORATION (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS February 28, 2010 (Expressed in U.S. Dollars) (Unaudited) Note 1. Organization and Description of Business MicroChannel Technologies Corporation (the Company) was formed as a wholly-owned subsidiary of Octillion Corp. (Octillion). Octillion spun off the Companys issued and outstanding shares to Octillions shareholders on December 18, 2007, the date on which a registration statement was declared effective by the United States Securities and Exchange Commission (SEC). The Company was incorporated under the name MultiChannel Technologies Corporation on February 28, 2005 in the State of Nevada, and changed to its existing name on April 4, 2005. On October 2, 2007, the Company executed a forward split of its issued and outstanding shares of common stock on the basis of 53.8646 for 1, resulting in 53,864,600 common shares to be issued and outstanding. The effects of the stock split have been retroactively applied to all periods presented. On April 29, 2005, an Option Agreement (the ISURF Agreement) was executed between Iowa State University Research Foundation Inc., (ISURF) and the Company, pursuant to which the Company acquired an option to obtain a license to certain nerve regeneration technologies being developed by ISURF. On September 30, 2008, the ISURF Agreement expired, thereby concluding the Companys research and development of technologies and products for peripheral and optic nerve damage and nerve regeneration. Upon conclusion of the ISURF Agreement, researchers were unable to identify suitable, commercially-available cells for use in this technology. The Company did not renew the ISURF Agreement or the Sponsored Project Agreement related to the ISURF Nerve Regeneration Technology. The Company is currently undertaking efforts to identify new commercial opportunities, including other innovative medical and health care technologies. Note 2. Going Concern Uncertainties The Company is a development stage company, has not generated any revenues, has an accumulated deficit of $366,945 as of February 28, 2010, and does not have positive cash flows from operating activities. The accompanying financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America, which contemplates continuation of the Company as a going concern, which is dependent upon the Companys ability to establish itself as a profitable business. Due to the start-up nature of the Companys business, the Company expects to incur additional losses as it continues to identify and develop new technologies. To date, the Companys cash flow requirements have been met by $400,000 received from Octillion Corp., its former parent company. Management recognizes that in order to meet the Companys capital requirements, and continue to operate, additional financing will be necessary. The Company expects to raise additional funds through private or public equity investments in order to expand the range and scope of its business operations. The Company will seek access to private or public equity but there is no assurance that such additional funds will be available for the Company to finance its operations on acceptable terms, if at all. Furthermore, there is no assurance that the net proceeds received from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of the Companys operations. If the Company is unable to raise additional capital or generate positive cash flow, it is unlikely that the Company will be able to continue as a going concern. In view of these conditions, the ability of the Company to continue as a going concern is in substantial doubt and dependent upon achieving a profitable level of operations and on the ability of the Company to obtain necessary financing to fund ongoing operations. These financial statements do not give effect to any adjustments which will be 7 necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts different from those reflected in the accompanying financial statements. Note 3. Presentation of Interim Information The accompanying unaudited interim financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management of MicroChannel Technologies Corporation, include all adjustments (of a normal recurring nature) considered necessary to present fairly the financial position of the Company as of February 28, 2010 and August 31, 2009 and the related results of operations, stockholders equity (deficit), and cash flows for the three and six months ended February 28, 2010 and 2009 and for the cumulative period from February 28, 2005 (inception) to February 28, 2010. These results have been determined on the basis of generally accepted accounting principles and practices in the United States and applied consistently with those used in the preparation of the Companys 2009 Annual Report on Form 10-K. Certain information and footnote disclosures normally included in the quarterly financial statements presented in accordance with generally accepted accounting principles in the United States have been condensed or omitted. It is suggested that the accompanying unaudited interim financial statements be read in conjunction with the financial statements and notes thereto incorporated by reference in the Companys 2009 Annual Report on Form 10-K. Note 4. Summary of Significant Accounting Policies Estimates The preparation of the Companys financial statements requires management to make estimates and use assumptions that affect the reported amounts of assets, liabilities, revenues, and expenses. These estimates and assumptions are affected by managements application of accounting policies. Critical accounting policies for the Company include accounting for research and development costs. On an on-going basis, the Company evaluates its estimates. Actual results and outcomes may differ materially from these estimates and assumptions. Research and Development Research and development costs represent costs incurred to develop the Companys technology, including salaries and benefits for research and development personnel, allocated overhead and facility occupancy costs, supplies, equipment purchase and repair and other costs . Research and development costs are expensed when incurred, except for nonrefundable advance payments for future research and development activities which are capitalized and recognized as expense as the related services are performed. During the three and six months ended February 28, 2010 and the three months ended February 28, 2009, the Company did not incur any research and development expense. During the six months ended February 28, 2009, the Company recorded a reversal of $10,000 previously accrued during the quarter ended May 31, 2008 pursuant to the Amended ISURF Agreement. See Note 6. Option Interest in Nerve Regeneration Technologies. Recently Adopted Accounting Pronouncements In February 2010, the Financial Accounting Standards Board (FASB) issued amended guidance on subsequent events. SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. This guidance was effective immediately and the Company adopted these new requirements in its second quarter of 2010. In September 2009, the FASB issued ASC 820-10 Measuring Liabilities at Fair Values (ASC 820-10). ASC 820-10 provides additional guidance on how companies should measure liabilities at fair value. Specifically, the fair value of a liability is not adjusted to reflect the impact of contractual restrictions that prevent its transfer. The Company adopted ASC 820-10, effective December 1, 2009, which did not have a material impact on its financial position, results of operations, and cash flows. 8 On February 24, 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-09  Subsequent Events - Amendments to Certain Recognition and Disclosure Requirements (ASU 2010-09) , which amends FASB ASC Topic 855, Subsequent Events , so that SEC filers no longer are required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. ASU No. 2010-09 is effective immediately. Recent Accounting Pronouncements Not Yet Adopted In January2010, the FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures, which amends the disclosure requirements related to recurring and nonrecurring fair value measurements The guidance requires disclosure of transfers of assets and liabilities between Level 1 and Level 2 of the fair value measurement hierarchy, including the reasons and the timing of the transfers and information on purchases, sales, issuance, and settlements on a gross basis in the reconciliation of the assets and liabilities measured under Level 3 of the fair value measurement hierarchy. The guidance is effective for annual and interim reporting periods beginning after December15, 2009, except for Level 3 reconciliation disclosures which are effective for annual and interim periods beginning after December15, 2010. The Company will adopt this guidance at the beginning of its third quarter of fiscal 2010, except for the Level 3 reconciliation disclosures on the rollforward activities, which it will adopt at the beginning of its third quarter of fiscal 2011. Other than requiring additional disclosures, the Company does not expect this guidance to have a material impact on the Companys consolidated financial statements. Note 5. Net Loss Per Share Basic net loss per share is computed by dividing the net loss by the weighted average number of common shares outstanding during the period. The Company does not have any stock options or warrants outstanding that would be anti-dilutive. For purposes of earnings per share computations, shares of common stock that are issuable at the end of a reporting period are included as outstanding. Following is the computation of basic net loss per share for the three and six months ended February 28, 2010 and 2009: Three Months Ended Six Months Ended February 28, February 28, Numerator - net loss $ Denominator - weighted average number of common shares outstanding - basic 53,864,600 53,864,600 53,864,600 53,864,600 Basic net loss per common share $ Note 6. Option Interest in Nerve Regeneration Technologies On April 29, 2005, an Option Agreement (the ISURF Agreement) was executed between Iowa State University Research Foundation Inc., (ISURF) and the Company, pursuant to which the Company acquired an option to obtain a license to certain nerve regeneration technologies being developed by ISURF. On October 13, 2005, the ISURF Agreement was amended to modify the payment due dates. On November 12, 2007, the ISURF Agreement was amended to extend the ISURF Agreement to September 30, 2008 and increase the total amount due pursuant to the ISURF Agreement by $50,000 (the Amended ISURF Agreement). On September 30, 2008, the Amended 9 ISURF Agreement expired, thereby concluding the Companys research and development of technologies and products for peripheral and optic nerve damage and nerve regeneration. Upon conclusion of the Amended ISURF Agreement, researchers were unable to identify suitable, commercially-available cells for use in this technology. The Company did not renew the Amended ISURF Agreement or the Sponsored Project Agreement related to the ISURF Nerve Regeneration Technology. The consideration payable pursuant to the Amended ISURF Agreement is summarized as follows: - Payment of $2,000 in option fees upon execution of the ISURF Agreement; - Payment of $155,839 to support the research project entitled Conduits with Micropatterned Film for Peripheral Nerve Regeneration of which $50,000 was due within 90 days of execution of the ISURF Agreement, and four subsequent equal payments of $26,460 each due quarterly, beginning on January 31, 2006. An additional $50,000 was payable in five equal installments of $10,000 each due every two months upon the execution of the Amended ISURF Agreement on November 12, 2007. As of February 28, 2010, the Company had paid $155,839 pursuant to the original ISURF Agreement and $20,000 pursuant to the Amended ISURF Agreement. - Contingent upon satisfactory progress and success of the above project, provide an additional $73,166 for the project entitled Conduits with Micropatterned Films for Optic Nerve Regeneration. The Company did not initiate the second research project. Due to the inability of the researchers to identify suitable, commercially-available cells for use in the peripheral and optic nerve damage and nerve regeneration technologies it was determined that the Company was not obligated to make the remaining $30,000 in payments pursuant to the terms of the Amended ISURF Agreement. Accordingly, during the three months ended November 30, 2008, the Company recorded a reversal of $10,000 previously accrued during the quarter ended May 31, 2008 pursuant to the Amended ISURF Agreement. During the period from inception (February 28, 2005) to February 28, 2010, the Company recorded research and development expense of $175,839 pursuant to the Amended ISURF Agreement. Note 7. Related Party Transactions During both of the three month periods ended February 28, 2010 and 2009, the Company incurred $750 as compensation for services that a non-employee director provided to the Company. During both of the six month periods ended February 28, 2010 and 2009, the Company incurred $1,500 as compensation for services that a non-employee director provided to the Company. As of February 28, 2010, the Company owed $250 to the non-employee director for services rendered to the Company, which is included in accounts payable. The Company's corporate office is located at 3905 National Drive, Suite 110, Burtonsville, MD, 20866. This premise is leased by the MVP Law Group, P.A, of which the Chief Executive Officer of the Company is the founder. The MVP Law Group, P.A. does not currently charge the Company rent to utilize this space. Related party transactions are in the normal course of operations and are recorded at amounts established and agreed between the related parties. 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements This Report on Form 10-Q contains forward-looking statements which involve assumptions and describe our future plans, strategies, and expectations, and are generally identifiable by use of the words may, will, should, expect, anticipate, estimate, believe, , intend, or project or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (a) the potential markets for our technologies, our potential profitability, and cash flows (b) our growth strategies, (c) expectations from our ongoing sponsored research and development activities (d) anticipated trends in the technology industry, (e) our future financing plans and (f) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under Managements Discussion and Analysis of Financial Condition and Results of Operations as well as in this Form 10-Q generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various and matters described in this Form 10-Q generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. The following Managements Discussion and Analysis (MD&A) is intended to help the reader understand our results of operations and financial condition. The MD&A is provided as a supplement to, and should be read in conjunction with our financial statements and the accompanying notes to the financial statements included in this Form 10-Q. Our discussion and analysis of our financial condition and results of operations is based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities and expenses and related disclosures. We review our estimates on an ongoing basis. Overview We were formed as a wholly-owned subsidiary of Octillion Corp. Octillion Corp. spun off our issued and outstanding shares to Octillions shareholders on December 18, 2007. We were incorporated under the name MultiChannel Technologies Corporation on February 28, 2005 in the State of Nevada, and changed to our existing name, MicroChannel Technologies Corporation, on April 4, 2005. 11 We are a development stage technology company focused on the identification, acquisition, and development of technologies and products which we believe have the potential for commercialization. Our strategy is to initially acquire rights to technologies and products that are being developed by third parties, primarily universities and government agencies, through cooperative research and development agreements. Until September 30, 2008, our research and development activities were focused on technologies and products for peripheral and optic nerve damage and nerve regeneration, specifically the development of the Iowa State University Research Foundation Inc. (ISURF) Nerve Regeneration Technology. On September 30, 2008, the Option Agreement and Sponsored Project Agreement between us and ISURF expired, thereby concluding our research and development of technologies and products for peripheral and optic nerve damage and nerve regeneration. Upon conclusion of these agreements with ISURF, researchers were unable to identify suitable, commercially-available cells for use in this technology. We did not renew these agreements with ISURF. We are currently undertaking efforts to identify new commercial opportunities, including other innovative medical and health care technologies. Because we are a smaller reporting company, we are not required to make certain disclosures otherwise required to be made on a Form 10-Q. The ISURF Nerve Regeneration Technology On April 29, 2005, we entered into an Option Agreement with ISURF (the ISURF Agreement) , pertaining to ISURF Nerve Regeneration Technology. The ISURF Agreement granted us an exclusive worldwide option to obtain a license to make, use, and sell nerve regeneration products developed from the ISURF Nerve Regeneration Technology. On October 13, 2005, the ISURF Agreement was amended to modify the payment due dates. On November 12, 2007, the ISURF Agreement was amended to extend the ISURF Agreement to September 30, 2008 and increase the total amount due pursuant to the ISURF Agreement by $50,000 (the Amended ISURF Agreement). On September 30, 2008, the Amended ISURF Agreement expired, thereby concluding our research and development of technologies and products for peripheral and optic nerve damage and nerve regeneration. Upon conclusion of the Amended ISURF Agreement, researchers were unable to identify suitable, commercially-available cells for use in this technology. We did not renew the Amended ISURF Agreement or the Sponsored Project Agreement related to the ISURF Nerve Regeneration Technology. Pursuant to the terms of the Amended ISURF Agreement, we had the right to negotiate the terms of our license with ISURF upon payment of a flat fee of $2,000 (which was paid) and provide funding for two research projects that were being conducted at ISU through our Sponsored Project Agreement. Under terms of the Amended ISURF Agreement, we agreed to fund two research projects at ISU, the first of which was titled Conduits with Micropatterned Films for Peripheral Nerve Regeneration, in the amount of $205,839. As of September 30, 2008, the expiration date of the Amended ISURF Agreement, we had paid $175,839 pursuant to the Amended ISURF Agreement. Due to the inability of the researchers to identify suitable, commercially-available cells for use in the peripheral and optic nerve damage and nerve regeneration technologies it was determined that we were not obligated to make the remaining $30,000 in payments pursuant to the terms of the Amended ISURF Agreement. Upon termination of the Amended ISURF Agreement, we recorded a reversal of $10,000 previously accrued during the quarter ended May 31, 2008 pursuant to the Amended ISURF Agreement. Contingent upon satisfactory progress of the above project, we also agreed to provide an additional $73,166 for the second project, titled Conduits with Micropatterned Films for Optic Nerve Regeneration, which would test the efficacy of biodegradable micropatterned conduits on optic nerve regeneration. We did not initiate the second research project. Results of Operation A summary of our operating expenses for the three and six months ended February 28, 2010 and 2009 was as follows: 12 Three Months Ended February 28, Percentage Change Operating expenses Director and officer fees $ 6,750 $ 6,750 - % Professional fees 11,179 21,596 Other operating expenses - 3,104 Total operating expenses $ 17,929 $ 31,450 % Six Months Ended February 28, Percentage Change Operating expenses (income) Research and development $ - $ * % Director and officer fees 13,500 13,500 - Professional fees 27,675 33,742 Other operating expenses 500 5,527 Total operating expenses $ 41,675 $ 42,769 % * Not meaningful Research and development Research and development costs represent costs incurred to develop our technology incurred pursuant to our former research agreement with ISURF. The ISURF Agreement includes salaries and benefits for research and development personnel, allocated overhead and facility occupancy costs, supplies, equipment purchase and repair, and other costs. We charge all research and development expenses to operations as they are incurred, except for prepayments, which are capitalized and amortized over the applicable period. Research and development resulted in income of $10,000 during the six months ended February 28, 2009, due to the reversal of $10,000 previously accrued during the quarter ended May 31, 2008 pursuant to the Amended ISURF Agreement. Director and officer fees The Chief Executive Officer receives $1,250 per month for his services as an executive officer. The Chief Financial Officer receives $750 per month for his services as an executive officer. During both of the three month periods ended February 28, 2010 and 2009, we incurred $6,000 as compensation for services provided to us by our executive officers. During both of the six month periods ended February 28, 2010 and 2009, we incurred $12,000 as compensation for services provided to us by our executive officers. Non-employee directors receive $250 per month for their services as directors. During both of the three month periods ended February 28, 2010 and 2009, we incurred $750 as compensation for services provided to us by our non-employee director. During both of the six month periods ended February 28, 2010 and 2009, we incurred $1,500 as compensation for services provided to us by our non-employee director. 13 Professional fees Professional fees primarily consist of accounting, audit, tax, legal, and transfer agent fees and fees related to the filing of documents with the Securities and Exchange Commission. Professional fees decreased during the three months ended February 28, 2010 compared to the same period in 2009 substantially as a result of the timing of the progress billings for the audit of the financial statements. Also contributing to the overall decrease is a decrease in legal fees of approximately $4,700. Professional fees decreased during the six months ended February 28, 2010 compared to the same period in 2009 primarily as a result of a decrease in legal fees of approximately $4,400. Other operating expenses Other operating expenses includes travel and entertainment, rent, office supplies, information technology related fees and other administrative costs. Other income Interest income Interest income was $0 for both the three months ended February 28, 2010 and 2009. Interest income was $0 and $418 for the six months ended February 28, 2010 and 2009. The decrease in interest income is due to the closing of our administrative office in Vancouver, British Columbia, Canada, effective August 31, 2008. As of December 31, 2008, we transferred all of the funds in our interest bearing cash account maintained at a Canadian owned financial institution to a non-interest bearing bank account at a U.S. financial institution. Liquidity and Capital Resources The accompanying financial statements have been prepared assuming we will continue as a going concern. We incurred cumulative losses of $366,945 through February 28, 2010. Due to the "start up" nature of our business, we expect to incur losses as we continue to identify and develop new technologies. These conditions raise substantial doubt about our ability to continue as a going concern. Management recognizes that in order to meet our capital requirements, and continue to operate, additional financing will be necessary. We are evaluating alternative sources of financing to improve our cash position and are undertaking efforts to raise capital, but there is no assurance that such additional funds will be available for us to finance our operations on acceptable terms, if at all. If we are unable to raise additional capital or generate positive cash flow, it is unlikely that we will be able to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our principal source of liquidity is cash in the bank. At February 28, 2010, we had a cash and cash equivalents balance of $204,257. We have financed our operations primarily from $400,000 received from Octillion Corp., our former parent company. This amount was subsequently converted to equity as part of the spin-off in December 2007. Net cash used in operating activities was $ 37,588 f or the six months ended February 28, 2010 compared to net cash used of $47,342 for the six months ended February 28, 2009 . Related Party Transactions During both of the three month periods ended February 28, 2010 and 2009, we incurred $750 as compensation for services that a non-employee director provided to us. During both of the six month periods ended February 28, 2010 and 2009, we incurred $1,500 as compensation for services that a non-employee director provided to us. As of 14 February 28, 2010, we owed $250 to the non-employee director for services rendered to us, which is included in accounts payable. Our corporate office is located at 3905 National Drive, Suite 110, Burtonsville, MD, 20866. This premise is leased by the MVP Law Group, P.A, of which our Chief Executive Officer is the founder. The MVP Law Group, P.A. does not currently charge us rent to utilize this space. Related party transactions are in the normal course of operations and are recorded at amounts established and agreed between the related parties. Other Contractual Obligations At February 28, 2010, we do not have any contractual obligations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Recent Accounting Pronouncements See Note 4. Summary of Significant Accounting Policies to the Financial Statements in this Form 10-Q. 15 Item 4T. Controls and Procedures (a) Disclosure Controls and Procedures Under the supervision and with the participation of the Companys management, including its Chief Executive Officer and Chief Financial Officer, the Company conducted an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures, as defined in Rules13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the Exchange Act), as of the end of the period covered by this quarterly report. Based on this evaluation, the Companys Chief Executive Officer and Chief Financial Officer concluded as of February 28, 2010 that the Companys disclosure controls and procedures were effective such that the information required to be disclosed in the Companys United States Securities and Exchange Commission (the SEC) reportsis recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and is accumulated and communicated to the Companys management, including its Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. (b) Internal Control over Financial Reporting There were no changes in the Companys internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Companys internal control over financial reporting. 16 PART II  OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits 3.1 Articles of Incorporation, as amended.* 3.2 By Laws. 10.1 Option Agreement, dated April 29, 2005, between Octillion Corp. and Iowa State Research Foundation, Inc. 10.2 Amended Option Agreement No. 1 between Octillion Corp. and Iowa State Research Foundation, Inc. dated October 13, 2005. (1) 10.3 Amended Option Agreement No. 2 between Octillion Corp. and Iowa State Research Foundation, Inc. dated February 8, 2007. (1) 10.4 Amended Option Agreement No. 3 between Octillion Corp. and Iowa State Research Foundation, Inc. dated November 12, 2007. (2) 31.1 Certification of Principal Executive Officer Pursuant to Rule 13a-14 of the Securities Exchange Act of 1934, As Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * 31.2 Certification of Principal Financial Officer Pursuant to Rule 13a-14 of the Securities Exchange Act of 1934, As Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * 32.1 Certification of Principal Executive Officer Pursuant to 18 USC. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. * 32.2 Certification of Principal Financial Officer Pursuant to 18 USC. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. * *Filed herewith. (1) Incorporated by reference to the exhibits filed as part of the report on Form SB-2 filed by MicroChannel Technologies, Inc. on October 1, 2007. (2) Incorporated by reference to the exhibits filed as part of the report on Form SB-2/A filed by MicroChannel Technologies, Inc. on November 16, 2007 . 17 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MicroChannel Technologies Corporation (Registrant) April 8, 2010 By: /s/ Meetesh Patel Meetesh Patel President, Chief Executive Officer, Director April 8, 2010 By: /s/ David Gamache David Gamache Chief Financial Officer, Treasurer, Secretary, Director 18
